[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR TEMPORARY INJUNCTION
RPM, Inc. has not contracted to arbitrate the dispute between and among RPM, Inc.; Henry A. Behr, Jr. and Label Systems Incorporated. RPM, Inc. is not a party to the agreement between Henry A. Behr, Jr. and Label Systems, Incorporated. It is not a successor or assignee. It has not assumed obligations under the agreement. Accordingly, Henry A. Behr, Jr. is CT Page 11594 enjoined from pursuing its claim against RPM, Inc. before an arbitration panel of the American Arbitration Association.
THIM, JUDGE